DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 7/01/22 in which claims 1-17, 20-27 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-17 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4, 8-17 and 20-23, 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0379592 to Samadi.

a. 	As per claim 1, Samadi teaches a method of operating a management system in a communications network to manage communications services corresponding to a first venue, the method comprising: receiving input information from the first venue indicating, for the first venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area or wireless device presence information (See paragraph [0046], site data 214A, weather data 214B, event data 214C, and population demographic data 214D. Site data 214A can include, but is not limited to, one or more of: property layout data, facility type data, facility size data, facility usage data, actual site occupancy data, and site maximum occupancy data) determining based on the received input information and one or more trained communications resource requirement models which were trained based on information from the first venue (See paragraph [0017 and 0020]), predicted communications resources predicted to be needed by a venue network at for the first venue for a first time interval (See paragraph [0047-0048]) and sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval  (See paragraph [0014], the system can generate recommended actions and/or remediation measures in response to predicting a high demand (e.g., above a predetermined threshold demand). Recommended actions and remediation measures can include, but are not limited to, one or more of: reallocation of resources (e.g., network resources, computing resources, etc.), restriction of already-allocated resources (e.g., network resources, computing resources etc.), re-prioritization of already-allocated resources (e.g., network resources, computing resources etc.)

b. 	As per claim 15, Samadi teaches a management system in a communications network, said management system configured to manage communications services corresponding to a first venue, the management system comprising: a receiver; a transmitter; and a processor configured to: operate the receiver to receive input information from the first venue indicating, for the first venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information (See paragraph [0046], site data 214A, weather data 214B, event data 214C, and population demographic data 214D. Site data 214A can include, but is not limited to, one or more of: property layout data, facility type data, facility size data, facility usage data, actual site occupancy data, and site maximum occupancy data); determine, based on the received input information and one or more trained communications resource requirement models which were trained based on information from the first venue (See paragraph [0017 and 0020]), predicted communications resources predicted to be needed by a venue network for the first venue for a first time interval  (See paragraph [0047-0048]); and operate the transmitter to send a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval (See paragraph [0014], the system can generate recommended actions and/or remediation measures in response to predicting a high demand (e.g., above a predetermined threshold demand). Recommended actions and remediation measures can include, but are not limited to, one or more of: reallocation of resources (e.g., network resources, computing resources, etc.), restriction of already-allocated resources (e.g., network resources, computing resources etc.), re-prioritization of already-allocated resources (e.g., network resources, computing resources etc.)

c. 	As per claims 2 and 16, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein said first time interval is a future time interval in which communications resource needs for the first time interval may differ from the communications resource needs for a current time interval in which the determination of the predicted communications resources needed for the first venue for a first time interval is made (See paragraph [0005, 0043 and 0047-0047]).  

d. 	As per claims 3 and 17, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches further comprising: storing a plurality of different resource prediction models for the first venue, different resource prediction modules corresponding to different resources available for use by communications devices at said first venue (See paragraph [0035]).

e. 	As per claims 4, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein the plurality of different resource prediction models for the first venue include a cellular bandwidth prediction model (See paragraph [0039 and 0047]).  

f. 	As per claim 8, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches further comprising storing event type traffic flow prioritization information, said event traffic prioritization information indicating for different types of events, different data traffic flow priorities (See paragraph [0050, 0056 and 0064]) and sending a command to one or more network devices to provide traffic prioritization during an event in accordance with the prioritization information corresponding to the type of event which is occurring (See paragraph [0004, 0014, 0047], re-prioritization of already-allocated resources (e.g., network resources, computing resources, etc.).

g. 	As per claim 9, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein said input information includes event type information, said event type information indicating one of a concert or a sports event (See paragraph [0057]).


h. 	As per claim 10, Samadi teaches receiving additional input information received during said first time period, said additional information indicating, for the first venue, at least two of: event type, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information  (See paragraph [0030 and 0046]); 52C-62MAPPCHTR-2019-182 determining, based on the received additional input information and one or more trained communications resource requirements models (See paragraph [0017 and 0020]), predicted communications resources needed for the first venue for a second time interval, said second time period following said first time period  (See paragraph [0047-0048 and 0051]); and sending one or more additional commands to said one or more network devices to alter the communications resources provided to the first venue based on the predicted communications resources needed for the second time interval (See paragraph [0014], the system can generate recommended actions and/or remediation measures in response to predicting a high demand (e.g., above a predetermined threshold demand). Recommended actions and remediation measures can include, but are not limited to, one or more of: reallocation of resources (e.g., network resources, computing resources, etc.), restriction of already-allocated resources (e.g., network resources, computing resources etc.), re-prioritization of already-allocated resources (e.g., network resources, computing resources etc.)

i. 	As per claim 11, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein said second time interval follows said first time interval and is a time interval while said event is ongoing, said one or more additional commands dynamically changing the communications resources provided to said venue while an event is ongoing based on information collected during said event (See paragraph [0047-0048 and 0051]).  

j. 	As per claim 12, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches further comprising: generating said one or more communications resource requirement models based model training information collected at said first venue over several periods of time and actual communications resources required at said first venue (See paragraph [0035]).  

k. 	As per claim 13, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches storing different sets of communications resource requirement models for a plurality of different venues, said first venue being one of said plurality of different venues, said one or more trained communications resource requirement models being a first set of resource requirement models corresponding to said first venue (See paragraph [0035]).  

l. 	As per claim 14, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches receiving second input information indicating, for a second venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information  (See paragraph [0030 and 0046]); 53C-62MAPPCHTR-2019-182 determining, based on the received second input information and one or more trained communications resource requirement models, predicted communications resources needed for the second venue for a third time interval  (See paragraph [0021 and 0035]); and sending a command to one or more network devices to alter the communications resources provided to the second venue based on the predicted communications resources needed for the third time interval  (See paragraph [0014]).  

m. 	AS per claim 20, Samadi teaches a non-transitory computer readable medium including computer executable instructions which when executed by a processor included in a management system in a communications network control the management system to perform the steps of: receiving input information from the first venue indicating, for a first venue, at least two of: event type information, event schedule information, parking lot vehicle occupancy information, parking lot vehicle occupancy change information, information on the number of people in an area, information on the direction of movement in people in an area, wireless device presence information (See paragraph [0046], site data 214A, weather data 214B, event data 214C, and population demographic data 214D. Site data 214A can include, but is not limited to, one or more of: property layout data, facility type data, facility size data, facility usage data, actual site occupancy data, and site maximum occupancy data); determining, based on the received input information and one or more trained communications resource requirement models which were trained based on information from the first venue, predicted communications resources predicted to be needed by a venue network for the first venue for a first time interval (See paragraph [0017 and 0020]); and sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval (See paragraph [0014], the system can generate recommended actions and/or remediation measures in response to predicting a high demand (e.g., above a predetermined threshold demand). Recommended actions and remediation measures can include, but are not limited to, one or more of: reallocation of resources (e.g., network resources, computing resources, etc.), restriction of already-allocated resources (e.g., network resources, computing resources etc.), re-prioritization of already-allocated resources (e.g., network resources, computing resources etc.)

n.	As per claim 21, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein the venue network provides communications services to a plurality of different devices, said plurality of devices including multiple user devices, multiple video camera devices and multiple sensors, said multiple camera services and multiple sensors being separate devices from said multiple user devices (See paragraph [0016]).  

o.	As per claim 22, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command from the management system to a cellular network controller or cellular base station to alter the amount of cellular bandwidth provided to one or more portions of the first venue (See paragraph [0016 and 0057]).  

p.	As per claim 23, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein the plurality of different resource prediction models for the first venue further includes a fixed line wide area network (WAN) bandwidth prediction model; and -7-wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communications resources needed for the first time interval further includes sending a command from the management system to a fixed line WAN network device to alter an amount of fixed line WAN bandwidth provided to one or more portions of the first venue, said fixed line WAN network device being a FIOS termination device or cable network termination device at the first venue (See paragraph [0015-0016, 0039, 0046 and 0057]).  

q.	As per claim 25, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein the management system is located external to said venue network and external to cellular base stations which provide service to said first venue (See paragraph [0019 and 0058]).  

r.	As per claim 26, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches wherein said received information includes parking lot vehicle occupancy change information; and wherein said parking lot vehicle occupancy change information is used in determining the predicted communications resources predicted to be needed by the venue network at the first venue for the first time interval (See paragraph [0021, 0039]).  

s.	As per claim 27, Samadi teaches the claimed invention as described above.  Furthermore, Samadi teaches -8-wherein said received information further includes information on the direction of movement in people in an area of the first venue; and wherein said information on the direction of movement in people in an area of the first venue is used in determining the predicted communications resources predicted to be needed by the venue network at the first venue for the first time interval (See paragraph [0021 and 0057]).



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0379592 to Samadi in view of U.S. Publication No. 2016/0197834 to Luft.

a. 	As per claims 5, Samadi teaches the claimed invention as described above.  However, Samadi fails to teach wherein the plurality of different resource prediction models for the first venue further includes a firewall resource prediction model.  
	Luft teaches wherein the plurality of different resource prediction models for the first venue further includes a firewall resource prediction model (See paragraph [0044 and 0047]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Luft in the claimed invention of Samadi in order to provide the accurate and safe projection.

b. 	As per claim 6, Samadi teaches the claimed invention as described above.  However, Samadi fails to teach wherein the plurality of different resource prediction models for the first venue further includes a transcoder resource prediction model.  
	Luft teaches wherein the plurality of different resource prediction models for the first venue further includes a transcoder resource prediction model (See paragraph [0044-0045 and 0051]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Luft in the claimed invention of Samadi in order to provide the accurate and safe projection.

c. 	As per claim 7, Samadi teaches the claimed invention as described above.  However, Samadi fails to teach wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command to a transcoder service provider device to alter the amount of transcoder services for devices located at one or more portions of the first venue.  
	Luft teaches wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command to a transcoder service provider device to alter the amount of transcoder services for devices located at one or more portions of the first venue (See paragraph [0095 and 0124]). 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Luft in the claimed invention of Song in order to provide the accurate and safe projection.

6.	Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0379592 to Samadi. in view of U.S. Publication No. 2012/0151056 to Sporel et al.

a.	As per claim 24, Samadi teaches the claimed invention as described above.  However, Samadi fails to teach wherein the plurality of different resource prediction models for the first venue further includes a video streaming service prediction model; and wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command from the management system to a video on demand (VOD) server to alter a number of individual on demand content streams which can be simultaneously streamed to devices at the first venue. 
	Sporel et al teaches wherein the plurality of different resource prediction models for the first venue further includes a video streaming service prediction model; and wherein sending a command to one or more network devices to alter the communications resources provided to the first the first venue based on the predicted communicates resources needed for the first time interval includes: sending a command from the management system to a video on demand (VOD) server to alter a number of individual on demand content streams which can be simultaneously streamed to devices at the first venue (See paragraph [0010 and 0042]).
	It would have been obvious to one with ordinary skill in the claimed invention to incorporate the teaching of Sporel et al in the claimed invention of Samadi in order to limit, deny or grant network resources.





Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2012/0322383 to Kennedy teaches predictive mobile networking associated systems and methods.
U.S. Publication No. 2013/0262060 to Higashi et al teaches systems and methods for managing an infrastructure using a virtual modeling platform.
U.S. Publication No. 2014/0207936 to Friedlander et al teaches signal overload management in major events and disasters.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444